EXHIBIT 10.15

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Agreement”), dated as of April
1, 2004, is made and entered into by and among Travelers Property Casualty Corp.
(“Assignor”), a Connecticut corporation, and The St. Paul Companies, Inc. (which
will be renamed “The St. Paul Travelers Companies, Inc.” in connection with the
Merger, as defined below) (“Assignee”), a Minnesota corporation.

 

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Amended and Restated Executive Employment Agreement (the “Employment
Agreement”) dated as of November 16, 2003 by and between Assignor and Robert I.
Lipp (the “Executive”).

 

RECITALS

 

WHEREAS, pursuant to Section 11(b) of the Employment Agreement, Assignor must
require any successor to all or substantially all of the business and/or assets
of Assignor to expressly assume and agree to perform the Employment Agreement in
the same manner and to the same extent that Assignor would be required to
perform it if no such succession had taken place;

 

WHEREAS, the Employment Agreement provides that the ultimate parent surviving
corporation following the Merger shall assume and agree to perform the
Employment Agreement and that all references to the “Company” therein shall be
deemed to refer to such surviving entity; and

 

WHEREAS, Section 24(b) of the Employment Agreement requires that, on the Merger
date, Assignor deliver to the Executive a satisfactory written agreement from
Assignee following the Merger to assume and agree to perform the Employment
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and in the Employment Agreement, the parties hereto
agree as follows:

 

1.             Assignor hereby assigns to Assignee, and Assignee hereby accepts
and assumes, all of Assignor’s rights, title, interests, obligations and
liabilities in, to and under the Employment Agreement.  Without limiting the
foregoing, Assignee shall fully and timely perform all of the obligations of the
“Company” under the Employment Agreement.

 

2.             Assignee is hereby substituted for Assignor under the Employment
Agreement as if Assignee had initially entered into the Employment Agreement
instead of Assignor.

 

--------------------------------------------------------------------------------


 

3.             This Agreement shall be effective as of the Merger Date.  If the
Merger is not consummated, then this Agreement shall be null and void ab initio.

 

4.             This Agreement shall be governed by and construed in accordance
with the law of the State of New York without regard to its conflicts of law
principles.

 

5.             On the Merger Date, the Assignor shall deliver a copy of this
Agreement to the Executive.

 

6.             The Executive shall be a third party beneficiary of this
Agreement.

 

7.             This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and assigns.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASSIGNOR:

ASSIGNEE:

 

 

 

 

Travelers Property Casualty Corp.

The St. Paul Companies, Inc.

 

 

 

 

By:

/s/ Jay S. Benet

 

By:

/s/ Jay S. Fishman

 

Title:

Chief Financial Officer

Title:

Chief Executive Officer

 

The Executive hereby acknowledges and agrees that this Agreement, when executed
by a duly authorized representative of each party and delivered to the
Executive, will satisfy the requirements of Sections 11 and 24(b) of the
Employment Agreement.

 

Acknowledged and Agreed:

 

THE EXECUTIVE:

 

Robert I. Lipp

 

/s/ Robert I. Lipp

 

 

 

3

--------------------------------------------------------------------------------